Citation Nr: 0524450	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  02-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a disease/disability of 
the gynecological system manifested by small follicle cysts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1983 to July 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.  In this decision, the RO denied 
entitlement to service connection for a disease/disability of 
the gynecological system manifested by small follicle cysts.

The Board remanded this issue in May 2003 and November 2004.  
The case has now returned for appellate consideration.

In May 2004, the appellant provided testimony at a hearing 
before a Veterans Law Judge (VLJ) from the Board.  The VLJ 
that conducted this hearing will make the final determination 
in this appeal.  38 U.S.C.A. § 7102(a), 7107(c) (West 2002).


FINDINGS OF FACT

1.  The medical evidence establishes that follicle cysts are 
not a disease.

2.  The preponderance of the evidence is against a causal 
relationship existing between the veteran's active service 
and her current gynecological problems.


CONCLUSION OF LAW

A chronic gynecological disease resulting in disability was 
not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in February 2004 and January 2005.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to service connection for a 
gynecological disability.  She was advised of her and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The Statement of 
the Case (SOC) issued in August 2002 and the Supplemental 
Statements of the Case (SSOC) issued in July 2003, April 
2004, and May 2005 informed her of applicable law and 
regulations, the evidence reviewed in connection with her 
claim by VA, and the reasons and bases for VA's decision.  
The Board acknowledges that the initial adverse decision 
issued by the Agency of Original Jurisdiction (AOJ) was in 
April 2001, prior to the appropriate notification regarding 
VA's duty to assist.  The Board remanded this case in 
November 2004, in part, to address the lack of sufficient 
notice and for readjudication of this claim after such 
notification had been issued.  Subsequent to the VCAA 
notification in January 2005, the AOJ provided de novo review 
of this claim in the SSOC of May 2005.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 
(The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letter issued to the appellant in January 
2005.)  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided numerous gynecological examinations, both 
private and VA, that have noted accurate medical histories, 
findings on examination, and the appropriate diagnoses.  A VA 
medical opinion was obtained in April 2005 to determine the 
nature and etiology of the veteran's gynecological problems.  
This physician reported an accurate medical history and 
provided the appropriate diagnoses/etiological opinions.  The 
examiner specifically reported medical information contained 
in the veteran's claims file and the AOJ's examination 
request clearly indicated that the claims file had been sent 
for review by the VA physician.  Therefore, the Board finds 
this medical opinion, in combination with the many physical 
examinations of record, is adequate for VA purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letters of September 2003, February 2004, and January 
2005, VA requested that the veteran identify all treatment of 
her gynecological disorder in order to obtain medical 
evidence pertinent to her claim.  VA has obtained the 
veteran's service and identified private and VA treatment 
records.  However, the private medical records appear to be 
incomplete.

In responses of November 2003 and January 2004, the private 
physician and medical facility in question informed VA that 
no additional records were available.  The U. S. Postal 
Service informed VA that a request for records to another 
private physician was undeliverable.  When the veteran 
provided the address for this latter physician, she 
acknowledged that she did not know if it was current.  The 
AOJ informed the veteran of the development it had undertaken 
and that these records had not been obtained.  The appellant 
subsequently submitted additional private records in June and 
July 2004.  She informed VA in April 2004 and February 2005 
that she had no additional information or evidence to submit 
in support of her claim.  Based on the responses of the 
physicians and facilities in question, and on the veteran's 
own admission that she did not have any additional evidence 
or sources of information, the Board finds that further 
development of her private treatment records would be futile.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  In 
addition, it is determined that VA fulfilled its duty to 
inform the veteran of the missing treatment records in the 
SSOC issued in April 2004.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).

As previously reported, the veteran has provided testimony at 
a hearing before the Board in May 2004.  A transcript of this 
hearing has been associated with the claims file.  Therefore, 
the Board concludes that all obtainable/pertinent evidence 
regarding the issue decided below has been incorporated into 
the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, and SSOCs discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In February 2005, the veteran acknowledged her 
understanding of the type of evidence required to 
substantiate her claim and her responsibility in identifying 
or submitting this evidence.  She also reported that there 
was no other pertinent evidence available.  Thus, she is 
shown to have actual knowledge of what evidence was required 
and her responsibility in providing it to VA.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The veteran was given a military entrance examination in 
February 1983.  She did not report any prior medical history 
of gynecological problems.  On examination, her pelvic 
examination was normal and the examiner concluded that the 
veteran did not have any disqualifying defects.

The service medical records note that in November 1983 the 
veteran was hospitalized for epigastric and abdominal pain.  
On examination, her external female genitalia and pelvic 
examination were normal.  The discharge diagnoses were 
abdominal pain, observation for gastroenteritis, and 
bronchitis.  

In mid-June 1984, the veteran again complained of abdominal 
pain.  The assessment was a bladder infection.  The veteran 
was given a pelvic examination the next day.  There were no 
external lesions, but apparently yellow discharge was 
present.  The cervix, uterus, and adnexal were within normal 
limits with no enlargement.  A Papanicolaou (Pap) smear was 
taken.  Another outpatient record of the same date noted the 
veteran's complaints a fever and of right lower quadrant 
(abdomen) pain present since "Tuesday."  The veteran denied 
any symptoms of discharge, itching, odor, or burning on 
urination.  She denied using any birth control.  On 
examination, there was pain present on deep palpation of the 
right lower quadrant.  The diagnosis was to rule out ovarian 
cyst or pelvic inflammatory disease.

A military outpatient record dated in mid-September 1984 
noted the veteran's complaints of nausea, vomiting, morning 
sickness, and feeling tired all the time.  The assessments 
were probable pregnancy and urinary tract infection.

An undated gynecological examination ("pelvic sheet") was 
prepared presumably sometime in September 1984.  She denied 
any prior pregnancy or use of birth control.  The veteran 
noted that she was being treated for a urinary tract 
infection.  On examination, her thyroid, breasts, pelvic, 
vulva, vigina, adnexal, and rectum were all found to be 
within normal limits.  However, the veteran was positive for 
"ehadwick" discharge, red/irritated cervix, and enlarged 
uterus.  The impression was intrauterine pregnancy.  An 
outpatient record of late September 1984 noted assessments 
for intrauterine pregnancy and urinary tract infection.  It 
was reported that the veteran had elected to abort her 
pregnancy.

On her separation examination of June 1987, her pelvic 
examination was deferred as she was being followed by a 
civilian gynecologist.

A private gynecological examination dated in January 1990 
noted two prior pregnancies.  The first in 1984 was aborted 
and the second in November 1987 resulted in the birth of a 
child through caesarian section.  On examination, the 
veteran's breast, abdomen, rectum, cervix, vault, and uterus 
were normal.  

Outpatient records indicate that she had a positive pregnancy 
test in December 1988.  In August 1990, she was hospitalized 
for an intrauterine pregnancy of 39 weeks gestation and was 
scheduled for cesarean section and tubal ligation.  The 
discharge summary noted that the cesarean section resulted in 
the birth of a child and that the veteran's post-operative 
course was uncomplicated.  She was placed on antibiotics due 
to a small seroma drainage.  Pathology reports noted 
unremarkable fallopian tubes.

The veteran was given a private physical examination, to 
include a gynecological evaluation, in August 1995.  On 
examination, her uterus was midline and normal in shape, 
cervix was normal, and adnexal was clear.  However, her 
vaginal area seemed slightly inflamed and injected from 
fungus.  A Pap smear was reported to be "negative, normal, 
benign."  The impression was healed scar from two previous 
cesarean sections and tubal ligation, normal pelvic and Pap 
smear, and fungus vaginitis.  It was reported that the 
veteran was given medication to treat her vaginitis.  

A private physical examination dated in January 1998 noted 
that it was conducted as a follow-up to an episode of 
hypermenorrhea during the preceding year.  The impression was 
normal physical.  

In September 2000, the veteran submitted a statement in which 
she claimed to suffer with "female irregularities" to 
include hot flashes and smaller menstrual cycles.  She noted 
that a recent ultrasound had shown minor polyps on her uterus 
and doctors could not explain her symptoms.  

A VA outpatient examination of August 2000 noted the 
veteran's complaint of decreased menstrual flow and duration 
over the past six to eight months.  On examination, her 
breasts were symmetrical with no dimpling, pulling, masses, 
or nipple discharge.  Her abdomen was soft, non-tender, and 
had no palpable masses.  The veteran's external genitalia 
were normal without discharge or lesion.  Her vaginal walls 
were smooth and moist with normal ruggae; however, there was 
a thin white discharge without odor present.  Her cervix was 
mobile, non-tender, pink, smooth, and without lesions.  Her 
uterus was smooth and not enlarged.  Her ovaries were non-
tender.  The assessments included some change in menstrual 
cycle.

The veteran was afforded a VA gynecology consultation in 
November 2000.  She asserted that her periods for the past 12 
months were markedly irregular in regards to length and 
interval of flow.  Along with these changes in menstrual 
cycle, she also noted hot flashes/flushes, cold/freezing 
episodes, dry skin, decreased vaginal lubrication, decreased 
libido, and anxiety/depression.  She noted a past history of 
abnormal Pap smears; however, the examiner commented that her 
recent Pap smears had been normal.  The examiner noted that a 
recent pelvic ultrasound had revealed several small "1-2 
cm" cystic changes in each ovary that were compatible with 
follicle cysts.  The assessment was a latent phase of 
perimenopausal changes, secondary to low estrogen and 
progesterone change.  The veteran was placed on medication 
for the next three to six months to see if normal ovarian 
function would resume.  In December 2000, it was reported 
that the veteran was doing "quite well," but continued to 
complain of hot flashes.  Her medication was increased.

In February 2002, VA outpatient records noted the veteran's 
complaints of increased menstrual periods and abnormal 
bleeding for the past four weeks.  While her prior period was 
of a normal length, it had heavy flow and cramping.  She was 
reportedly on Premphase and supplemental estrogen.  Her 
gynecological examination was reported to be negative, except 
for old menstrual blood present in the vagina and menses in 
the cervix.  The impression was irregular menses with 
breakthrough bleeding.  The examiner recommended that the 
veteran discontinue her use of hormones and stop use of her 
other medication for one week.  She was to return in two to 
three weeks if the irregularities continued.  

The veteran submitted a substantive appeal in September 2002.  
She indicated that she suffered with heavy menstrual bleeding 
that would soak through a heavy-duty tampon and pad in a one-
hour period, severe abdominal cramps, hot flashes, and night 
sweats that began at age 26.  The veteran asserted that these 
symptoms were so bad it required her to take sick leave from 
her work.  She claimed that her treating physicians had put 
her on hormone therapy at an early age (35) and told her that 
her gynecological symptoms were "somewhat common with women 
who were in the military."

A VA outpatient record of November 2002 indicated that the 
veteran had reported for an annual gynecological evaluation.  
She reported no current problems while she continued to take 
her medication (Desogen).  Her periods were regular with no 
unusual vaginal or breast problems.  The findings on her 
breast and pelvic examination were reported to be either 
negative or normal.  The impression was a normal examination.  
In October 2003, the veteran again was given an annual 
gynecological evaluation.  She continued on her medication 
and reported no problems.  Her female history was reported to 
be "OK."  She denied any symptoms of pain or vaginal 
discharge.  Her examination was reported to be negative.  The 
impression was a normal examination.

The veteran was afforded a Board hearing in May 2004.  
However, she declined to present any testimony regarding her 
claimed gynecological disability.  

Another VA annual gynecological examination was given to the 
veteran in October 2004.  She reported having regular periods 
with no problems, discharge, or urinary tract infections.  
The findings on her breast and pelvic examination were 
reported as negative and normal.  The impression was a normal 
examination.

A VA medical (gynecological) opinion was obtained in April 
2005.  In his report, the physician indicated that he had 
reviewed the veteran's medical history contained in the 
claims file.  The reviewer commented:

[The veteran's] follicular cysts are a 
normal physiologic phenomena and they are 
seen in each ovary...most all women have 
follicular cysts.  She probably had them 
during the time of her service as it is a 
normal, physiologic cyst and is not an 
abnormal pathological cyst.  These cysts 
did not cause a problem in her care...The 
follicular cysts are a normal, 
physiologic variation, which she probably 
had (as most women do) during their 
entire life until the time of menopause 
and this should not have caused her 
problems.  

The Board concedes that the veteran's follicular cysts 
probably existed during her active service.  However, based 
on the reviewer's opinion of April 2005, the Board finds that 
the veteran's follicular cysts are a normal physiologic 
occurrence and, therefore, are not a disease or injury that 
can be awarded service connection under the provisions of 
38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (Absent a 
disease or injury incurred during active service, a veteran 
cannot satisfy the basic disability compensation statutes at 
38 U.S.C.A. §§ 1110, 1131.  Symptoms alone must fail when 
there is no sufficient factual showing that the symptoms 
derive from an in-service disease or injury.); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board 
cannot base its decision on its own uncorroborated medical 
opinion.)

Regarding the veteran's in-service complaints, her abdominal 
pain in November 1983 was not attributed to a gynecological 
disorder, but instead was determined to be of 
gastrointestinal and respiratory origins.  Her complaints 
from June to September 1984 were attributed to a 
gynecological origin, that is, an intrauterine pregnancy and 
a urinary tract infection.  The pregnancy was terminated.  
The urinary tract infection was transitory and successfully 
treated with antibiotics.  This is corroborated by the 
medical examination in 1990 that found no gynecological 
disability present.

While the veteran was not given a gynecological examination 
at the time of her separation examination in June 1987, the 
private medical records, primarily the private physical 
examination of January 1990, show that no chronic 
gynecological disease or disability was present from 
September 1984.  The first post-service gynecological 
disorder diagnosed was vaginitis in August 1995 and 
hypermenorrhea sometime in 1997.  Based on the normal 
findings of the private examination in January 1998, these 
problems had resolved and appear to have been transitory in 
nature.

The medical evidence shows that the veteran did not develop a 
chronic gynecological disorder until August 2000, when she 
complained of irregular menstrual flow occurring over the 
past six-eight months to one year.  In November 2000, a VA 
gynecologist indicated the existence of follicle cysts and 
perimenopausal changes.  As noted above, the cysts are not 
considered a disease.  The veteran's own lay assertions show 
that her chronic symptoms of perimenopausal changes did not 
occur until 1999 or 2000, many years after her separation 
from active service.  There is no medical evidence or opinion 
of record that has linked these symptoms to her military 
service.

The appellant has claimed that her perimenopausal changes are 
the result of her military service.  However, as a layperson 
she is not competent to render a medical opinion on diagnosis 
or etiology of such a disease/disorder.  See Espiritu, supra.  
While she is competent to report evidence of injury or 
symptoms, her contemporaneous medical history indicates that 
her chronic gynecological symptoms associated with the 
perimenopausal changes did not begin until the year 1999.  
Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (A 
veteran's lay assertions can be contradicted by her 
contemporaneous medical history and complaints.)  Thus, the 
most probative lay evidence does not establish the chronicity 
of the current symptomatology dating back to active service.  
Further the veteran has claimed that her physicians informed 
her that such perimenopausal changes are common for women who 
served in the military.  Such a medical opinion is not 
contained in the claims file.  Her recitation of what a 
healthcare professional told her does not amount to competent 
evidence to establish a medical nexus to her military 
service.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

As follicular cysts are not a disease, there is no medical 
evidence of a chronic gynecological disease in active 
service, and there is no competent evidence of a nexus 
between the veteran's military service and her current 
gynecological problems; the veteran's claim for service 
connection for a gynecological disability must be denied.  
The veteran's lay evidence is insufficient to establish any 
type of nexus between a current disability and her active 
service.

Based the evidence and above analysis, it is the Board's 
determination that a grant of service connection is not 
warranted for a gynecological disability, to include 
follicular cysts.  While the veteran is competent to report 
injury and symptoms, there is no probative medical evidence 
or opinion finding a current disability that is etiologically 
related to her active service.  To the extent that the 
appellant has opined on the existence and etiology of her 
gynecological problems, this lay evidence is not credible.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(Holding that interest in the outcome of a proceeding may 
affect the credibility of testimony.)  To this extent, the 
preponderance of the evidence is against the claim for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disease/disability of 
the gynecological system manifested by small follicle cysts 
is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


